Exhibit 10.4

THIS NOTE AND THE SHARES OF STOCK INTO WHICH IT IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR STATE SECURITIES LAWS AND MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED FOR
VALUE UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
SUCH LAWS COVERING SUCH SECURITIES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT, OFFER,
PLEDGE OR OTHER DISTRIBUTION FOR VALUE IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

     March 23, 2012 $2,500,000.00       Tampa, Florida

Oragenics, Inc., a Florida corporation (the “Company”), for value received,
hereby promises to pay to Koski Family Limited Partnership, a Texas limited
partnership (the “Holder”), the principal sum of Two Million Five Hundred
Thousand and no/100 Dollars ($2,500,000.00), or so much as has been advanced
hereunder as provided in that certain Loan Agreement (as amended, restated,
modified or supplemented at any time or from time to time, the “Loan Agreement”)
between the Company and Holder dated as of event date herewith, and remains
unpaid, plus interest as herein provided, in lawful money of the United States
of America, on March 23, 2015 (the “Maturity Date”). This Note is subject to the
following terms and conditions:

9. INTEREST. This Note shall bear interest at a fixed rate of interest per annum
of 5.00%. Interest payable pursuant to the terms of this Note shall be based on
the actual number of days elapsed over a year of 365 or 366 days, as applicable.

10. REPAYMENT. The entire outstanding principal balance of this Note together
with all accrued interest hereon as provided herein shall be due and payable in
full on the Maturity Date.

11. CONVERSION. Upon the closing of a Qualified Financing (as defined below) all
principal and accrued but unpaid interest on this Note shall automatically
convert into shares of the same class and series of stock of the Company on the
same terms and conditions, including per share price, as such shares are issued
in one issue or a series of related issues (not including the value of the
converted Loan) in a private offering to “Accredited Investors” (the “Qualified
Financing Securities”). For purposes herein, a “Qualified Financing” means the
first transaction or series of transactions pursuant to which the Company issues
and sells shares of stock to Accredited Investors for aggregate gross proceeds
to the Company of at least $5,000,000.00, excluding all proceeds from the
incurrence of indebtedness that is converted into such shares of stock, with the
principal purpose of raising capital. If no Qualified Financing shall have been
consummated before the Maturity Date, the Holder shall have the right,
immediately upon written demand, to require repayment of all unpaid principal
and accrued interest on this Note. As promptly as practicable after the
conversion of this Note as provided above, the Holder shall surrender this Note
to the Company for cancellation, whereupon the Company shall issue and deliver
to the Holder, in the name of the Holder, evidence of the equity of the Company
issuable upon the conversion of this Note. No fractional shares shall be issued
upon conversion of this Note. If conversion of this Note would result in the
issuance of a fractional share, the amount payable under this Note that
therefore cannot be applied to the purchase of the shares purchasable upon
conversion shall be forgiven by the Holder without any further action on the
part of the Holder or the Company.



--------------------------------------------------------------------------------

12. EVENT OF DEFAULT. This Note shall be in default upon the occurrence of an
Event of Default (as such term is defined in the Loan Agreement).

13. REMEDIES. If an Event of Default occurs and is not cured within the
applicable grace or curative period therefor, the Holder may declare the
principal of this Note, together with any accrued and unpaid interest, if not
already due, to be due and payable immediately, by written notice to the
Company. Upon any such declaration, such principal and interest will become due
and payable immediately, anything contained in this Note to the contrary
notwithstanding, and thereupon, the Holder shall be entitled to exercise all
rights and remedies under this Note, the Loan Agreement, the Security Agreement
(as defined in the Loan Agreement), at law or in equity, including without
limitation all of its rights and remedies as a secured party under the Florida
Uniform Commercial Code.

14. PREPAYMENT. This Note may be prepaid in whole or in part at any time without
penalty or premium.

15. TRANSFER. This Note may not be transferred or sold, or pledged, hypothecated
or otherwise granted as security, by Holder.

16. MISCELLANEOUS

8.1 GOVERNING LAW. This Note will be deemed to be a contract made under the laws
of the State of Florida, and for all purposes will be construed in accordance
with the laws of the State of Florida.

8.2 BINDING EFFECT. This Note shall be binding upon, and inure to the benefit
of, the Company and the Holder, and their respective successors, and/or
permitted assigns.

8.3 EXPENSES OF COLLECTION. In the event of any default by the Company in its
obligations hereunder, the Company shall reimburse the Holder on demand the
amount of its costs and expenses in enforcing its rights hereunder, including
reasonable attorneys fees.

8.4 WAIVER OF JURY TRIAL. THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION (INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS,
CROSSCLAIMS OR THIRD-PARTY CLAIMS) ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE. THE COMPANY HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
HOLDER OR HOLDER’S COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER
WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT
TO JURY TRIAL PROVISION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the day and year first set forth above.

 

ORAGENICS, INC., a Florida corporation By:  

/s/ John N. Bonfiglio

Name:   John N. Bonfiglio Title:   President and Chief Executive Officer

THIS NOTE HAS BEEN BOTH EXECUTED AND DELIVERED OUTSIDE OF THE TERRITORIAL LIMITS
OF THE STATE OF FLORIDA AND IS THEREFORE NOT SUBJECT TO FLORIDA DOCUMENTARY
STAMP TAX.